DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to communications filed on 02/24/2022.
Claim 1 has been amended. Claims 5-18 have been withdrawn (non-elected inventions).
Claims 1-4 are presented for examination. Claim 1 is independent claim.
Claims 1-4 remain pending in this application.

Drawings
The drawings were received on 02/24/2022.  These drawings are acceptable, and as a result, the respective drawing objections made in the non-final Office Action have been withdrawn.

Specification
The amendment to abstract was received on 02/24/2022. These amendments are acceptable, and as a result, the respective specification objections made in the non-final Office Action are withdrawn.

Response to Arguments Regarding Claim Rejections - 35 USC § 112
In the non-final office Action mailed on 12/24/2021, claim 1 was rejected under 35 U.S.C. 112(b) as being indefinite. In the response filed on 02/24/2022, applicant amends the claim to obviate the rejection. These amendments are acceptable, and as a result, the respective claim rejection made in the non-final Office Action mailed 12/24/2021 has been withdrawn.

Response to Arguments Regarding Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to the limitation “wherein the hardware accelerator resources of the edge cloud architecture are configured to implement a physical layer of a virtual base station of a radio access network” of claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Applicant's remaining amendment/ arguments, see page 13-18 of REMARKS, filed 02/24/2022, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive. In the response filed on 02/24/2022, applicant puts forth in substance that:
“Claim 1 recites, in part, "An apparatus for managing resources in an edge cloud architecture." These features are not found in the combination of Pinto and Wang. Regarding these features, the Office Action cited Pinto. Pinto mentions cloud computing at paragraph [0003]. However, Pinto nowhere mentions an edge cloud architecture. Wang is similarly silent regarding an edge cloud architecture. 
Moreover, claim 1 recites, in part, "wherein the hardware accelerator resources of the edge cloud architecture are configured to implement a physical layer of a virtual base station of a radio access network." These features are not found in Pinto and Wang. As noted above, Pinto is related to a virtualization manager for reconfigurable hardware accelerators and Wang is related to on-line thermal-aware task management for three- dimensional dynamically partially reconfigurable systems. Neither of these references has anything to do with a radio access network, much less a virtual base station. Neither of these references has anything to do with implementing a physical layer of such a virtual base station. Accordingly, the combination of references fails to disclose or suggest all of the features of claim 1.” (See page 14-15 of REMARKS, filed 02/24/2022).
In response to the applicant’s argument that Pinto mentions cloud computing at paragraph [0003], but Pinto nowhere mentions an edge cloud architecture, it is first noted that the claim is directed to “an apparatus” that manages resources, and not directed to “edge cloud architecture” itself. The resources (hardware accelerator resources) in the claim are in an edge cloud architecture. Therefore, all recitation of “edge cloud architecture” in the claim indicate mere intended use of the claimed apparatus.
It is also noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In addition, besides reciting that the hardware accelerator resources in the claim are in an edge cloud architecture, the claim does not recite any novelty regarding the edge cloud architecture that would differentiate the edge cloud architecture from a core cloud architecture. It is known in the art that the computing platform comprising the hardware accelerators can be located in Radio Access Network (RAN) (i.e. on one of the radio transceiver points (R-TPs)), at the edge, or in the cloud computing platform. More specifically, the VMs and hardware accelerators can be located at the edge of the core network or access network (in WO 2017/037687 A1 reference to Goldhamer, see [0033]-[0034]). It is also known in the art that the edge cloud can be architecturally similar to core cloud architecture (for e.g. see [0098]-[0100] in view of Fig.7:713 and 721 of US 20180343567 A1 to Ashrafi). Examiner articulates that if the apparatus taught by the combination of teachings from the prior art is capable of performing the claimed invention in a cloud architecture, it is also capable of performing the claimed invention in an edge cloud architecture, thereby meetings the claim.

“The Office Action took the position that it would have been obvious to combine Pinto and Wang, "to be able to configure each task into the corresponding columns." While Wang may purport to achieve such configuration, it is unclear what tasks in Pinto would be relevant to such an objective, or why such an objective would provide any benefit to the system of Pinto. In short, even assuming Wang's approach can configure each task into the corresponding columns, there is no motivation to combine, because there is no reason that a person of ordinary skill in the art would see any benefit or advantage to having such a configuration of tasks into columns in the system of Pinto. 
As explained by the Federal Circuit in In re Nuvasive (Dec. 7, 2016)(Slip Op. at 7), in assessing the prior art, the USPTO must consider whether a person having ordinary skill in the art (PHOSITA) "would have been motivated to combine the prior art to achieve the claimed invention." (quoting from In re Warsaw Orthopedic, Inc., 832 F.3d 1327, 1333 (Fed. Cir. 2016). In re Nuvasive further cited KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) for the idea that "[I]t can be important to identify a reason that would have prompted a [PHOSITA] to combine the elements in the way the claimed new invention does." The PTAB argued that "a PHOSITA would have been motivated to combine the prior art references to obtain additional information." (Slip Op. at 12) In re Nuvasive did not uphold the PTAB's rejection because the PTAB "never articulated why the additional information would benefit a PHOSITA ...." (Slip Op. at 12) The present rejection has the same problem: there is no discernable benefit that would arise from the modification proposed in the Office Action. Withdrawal of the rejection is respectfully requested for at least these reasons.” (See page 15-16 of REMARKS, filed 02/24/2022).
In response to the applicant’s arguments, it is noted that Pinto relates to dynamically reconfigurable FPGA 301 comprising partitions 304 which can be independently reconfigured during runtime (see [0040]-[0041] in view of Fig.3). The N dynamically reconfigurable partitions 304 of the circuit 301 implement hardware accelerators ACC #1 to ACC #N where computations/ tasks are performed (see [0046]-[0047]; also see [0079]). It is known from the cited reference to Pinto that hardware accelerators perform certain functions (see [0040] in view of [0005]). Dynamic reconfiguration of the dynamically reconfigurable portion into partitions/ columns permits the hardware of the FPGA to be adapted to a particular requirement during runtime, thereby allowing the hardware to be time-multiplexed between performing several functions/ tasks (see [0040]). Examiner articulates that performing these computations/ functions correspond to the tasks in Pinto that would be relevant.
Similar to Pinto, Wang also relates to dynamically partially reconfigurable systems comprising layers of partial reconfigurable area (PR area) consists of regular columns, and tasks can be configured to reconfigurable columns (see first two paragraphs of II. System Architecture on page 112). The reconfiguration controller uses Internet Content Adaptation Protocol (ICAP) to configure each task into the corresponding columns (see third paragraph of II. System Architecture on page 112). Similar to the disclosure in Pinto where dynamic reconfiguration allow hardware to be time-multiplexed between performing several functions, dynamically partially reconfigurable hardware in Wang also allows tasks to be executed simultaneously (see line 3 of right col. on page 112). Therefore, examiner disagrees with the applicant’s argument that Pinto lacks tasks that would be relevant, or that there is no reason that a person of ordinary skill in the art would see any benefit or advantage to having such a configuration of tasks into columns in the system of Pinto. The motivation to do so is found either in the references themselves, as set forth above. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

“Claim 4 was rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Pinto in view of Wang in view of Cotanis (WO 2016/054183 A1). The Office Action acknowledged that the combination of Pinto and Wang fails to disclose how configuration control signaling is generated. The Office Action cited Cotanis to remedy the deficiencies of Pinto and Wang. Applicant respectfully submits that Pinto, Wang, and Cotanis fail to disclose or suggest all of the elements of any of the presently pending claims. 
Cotanis relates to self-optimization and/or improvement of a cloud-based wireless network. Paragraph [1022] of Cotanis mentions that a cloud network optimization module can be configured to monitor a wireless network and collect or receive power indications, link connection information, throughput indication, configuration parameters and/or Key Performance Indicators (KPIs) from the wireless network. 
Nevertheless, Cotanis fails to disclose or suggest, "an edge cloud architecture," and Cotanis fails to disclose or suggest, "wherein the hardware accelerator resources of the edge cloud architecture are configured to implement a physical layer of a virtual base station of a radio access network," as recited in claim 1, from which claim 4 depends. Thus, Cotanis fails to remedy the deficiencies of Pinto and Wang. Withdrawal of the rejection is respectfully requested for at least this reason.” (See page 16-17 of REMARKS, filed 02/24/2022).

In response to the applicant’s argument regarding the limitation “an edge cloud architecture”, it is reiterated that the claim is directed to “an apparatus” that manages resources, and that all recitation of “edge cloud architecture” in the claim indicate mere intended use of the claimed apparatus that does not result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to the Applicant’s arguments with respect to the limitation “wherein the hardware accelerator resources of the edge cloud architecture are configured to implement a physical layer of a virtual base station of a radio access network”, it is reiterated that the Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

“Moreover, claim 4 recites, "wherein the configuration control signaling is generated based on ... information on power consumption of a hardware accelerator." The Office Action appeared to take the position that the "power indications" mentioned in paragraph [1022] of Cotanis correspond to information on power consumption of a hardware accelerator. On the other hand, Cotanis states that the power indications are "from the wireless network 102." Thus, these are not information on power consumption of a hardware accelerator. (See page 17 of REMARKS, filed 02/24/2022).

In response to the applicant’s argument, it is first noted that the claimed invention (claim 1) recites that the PRC 232 receives configuration control signaling via the external control interface 231. Claim 4 then recites that “configuration control signaling is generated based on… information on power consumption of a hardware resource”. Neither the claims, nor the specification appear to clearly identify what entity generates and/or sends the configuration control signaling. Currently amended claims simply recite that the configuration control signaling (received via the external control interface) is generated based on power consumption of a hardware resource, which could be a hardware resource of another node or network, including that of a wireless network.
Furthermore, examiner agrees that the ‘power indications’ mentioned in paragraph [1022] of Cotanis is ‘from the wireless network 102’. However, Examiner also notes that Cotanis isn’t just limited to that teaching. More specifically, cloud network optimization module 101 of Cotanis can receive indications of a load on and/or a current available processing power at each virtual BBU 111-113 and then determine how to establish or adjust the mapping of the virtual baseband units (BBUs) and the remote radio heads (RRHs). Based on the optimization decisions, the cloud network optimization module 101 can then be configured to send and/or execute instructions to instantiate new virtual BBU, terminate existing virtual BBU, establish and/or adjust the mapping of the virtual BBUs and the RRHs (see paragraph [1022], also cited on pages 9-10 of the Non-Final Office Action mailed on 12/24/2021). The virtual BBUs are virtual machines implementing base stations functionalities, and are executed and/or instantiated by underlying processor or hardware accelerator (see paragraph [1019] in view of [1034]). Examiner articulates that given the indications of a current available processing power at each virtual BBU 111-113, it would be obvious to one of ordinary skill in the art to deduce currently used/consumed processing power at each virtual BBU 111-113. Therefore, currently available processing power at each virtual BBU 111-113 indicates information on power consumption of a hardware accelerator. In addition, paragraph [1023] (also cited on the Non-Final Office Action mailed on 12/24/2021) explicitly teaches determining when to shut down virtual BBUs based on BBU processing power being used. 

Furthermore, claim 4 recites, "wherein the configuration control signaling is generated based on ... information on resource occupation of the RM." The Office Action appeared to take the position that the "indications of a load on and/or a current available processing power at each virtual BBU 111-113" mentioned in paragraph [1022] of Cotanis correspond to the information on resource occupation of the RM. On the other hand, even assuming (for the sake of argument) that each virtual BBU or all of the virtual BBUs collectively correspond to the RM (which Applicant does not admit), the indications are merely indications of load and available processing power: there is no discussion of resource occupation.
Furthermore, the virtual BBUs of Cotanis are not disclosed as being implemented with a reconfigurable module. Thus, even if the load and/or processing power indications could be taken as resource occupation, they are not resource occupation of a reconfigurable module. For these further reasons, the rejection of claim 4 should be withdrawn. 
Thus, for the reasons set forth above, it is respectfully submitted that all of claims 1-4 recite subject matter that is neither disclosed nor suggested in the prior art. It is, therefore, respectfully requested that all of claims 1-4 be allowed and that this application be passed to issuance.” (See page 17-18 of REMARKS, filed 02/24/2022).

In response to the applicant’s arguments, it is first noted that the claim recites “wherein the configuration control signaling is generated based on at least one of the following: information on resource occupation of the RM, and information on power consumption of a hardware accelerator”.
Therefore, if the prior arts teach one of the limitations, it meets the claim. The prior arts need not teach both the conditions. As set forth above, Cotanis already suggests information on power consumption of a hardware accelerator ([1022]-[1023]). Therefore, it meets the claim limitations.
Furthermore, processing hardware could be seen as resource, and therefore currently available processing power at each virtual BBU 111-113 taught by Cotanis could be articulated as suggesting information on resource occupation of the processing hardware resource.
In response to the applicant’s arguments that the virtual BBUs of Cotanis are not disclosed as being implemented with a reconfigurable module, Examiner notes that the virtual BBUs of Cotanis are implemented with hardware accelerator (see [1034] and [1057]). However, as set forth above, Pinto already suggest reconfigurable module in the hardware accelerator (see [0049]; also see [0053]-[0065]) that performs computations (see [0046]-[0047]; also see [0079]). For these reasons, the applicant’s arguments are non-persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (hereinafter, Pinto, US 20160321113 A1) in view of Non-Patent Literature to Wang et al. (hereinafter, Wang, 'On-line Thermal-aware Task Management for 3D Dynamically Partially Reconfigurable Systems', IEEE 2013) in view of Cotanis (WO 2016054183 A1).

Regarding claim 1, Pinto discloses an apparatus for managing resources in an edge cloud architecture (see Abstract in view of [0003]-[0004]; compute node (20) having one or more processors and one or more memory devices storing software enabling virtual computing resources and virtual memory to be assigned to support a plurality of virtual machines), the resources comprising hardware accelerator resources (see Fig.3:301; also see Fig.5B:301), the hardware accelerator resources comprising a reconfigurable partition (see [0045]; the FPGA device 301 comprises a dynamically reconfigurable portion 302... divided into three partitions; also see [0046]; N dynamically reconfigurable partitions 304 of the circuit 301 implement hardware accelerators ACC #1 to ACC #N respectively; also see Fig.5B:304) with an external data interface (see Fig.5B:512 "DATA BUS"; also see [0079]; the interface module 505 (of the FPGA device 301) comprises, for each partition 304 of the dynamically reconfigurable portion 302 of the FPGA device 301, an interface circuit 510 comprising a data bus 512 and a control bus 514), and the apparatus comprising: 
an external control interface (see Fig.5A:502 “SYSTEM BUS”; see [0047]; Each of the hardware accelerators ACC #1 to ACC #N communicates with the compute node 202 via an FPGA virtualization manager 306... the FPGA virtualization manager 306 also for example communicates with the hypervisor 212, which in turn communicates with the virtual machines VM1 to VMn… This communications link is for example used for transmitting commands/data between the virtual machines and the virtualization manager and/or the hardware accelerator; also see [0055] and [0066] in view of Fig.4A:409; also see [0074]-[0075]; the system bus 502 is for example a PCI (peripheral component interconnect) bus interconnecting the FPGA device 301 and the processor(s) 504 of the compute node 202; examiner articulates that the solid link 409 and/or system bus 502 that connect FPGA virtualization manager 306 to the external node for transmission of command corresponds to an external control interface) separated from the external data interface (see Fig.5B:512 "DATA BUS" in view of [0078]-[0083]; the interface module 505 (of the FPGA device 301) comprises, for each partition 304 of the dynamically reconfigurable portion 302 of the FPGA device 301, an interface circuit 510 comprising a data bus 512 and a control bus 514... the data lines provide the data to be read/written from/to memory; also see [0055] and [0066] in view of Fig.4A:409; Solid-line arrows in FIG. 4A represent communications between the MCU 402 and other components of the system that relate to control functions, and form part of a control plane of the system; For example, the link 409 is coupled to a buffer 410 in the virtualization manager; all data communications are made along a data plane represented by dashed-line arrows in FIG. 4A; examiner articulates that the solid link 409 and/or system bus 502 that connects the FPGA virtualization manager 306 to the hypervisor 212 of the external node 202 corresponds to the external control interface, which is separated from the data bus 512 that is inside the interface module 505 of the FPGA device 301); 
a partial reconfiguration core (PRC) (see Fig.3:306 "FPGA virtualization manager"; also see [0053]-[0054] in view of Fig.4A:306; also see Fig.5A:306) coupled to the external control interface (see Fig.4A:409; also see Fig.5A:502 “SYSTEM BUS”; also see [0047]-[0049]; also see [0074]-[0075]; the system bus 502 is for example a PCI (peripheral component interconnect) bus interconnecting the FPGA device 301 and the processor(s) 504 of the compute node 202); and 
wherein the PRC (see Fig.3:306 "FPGA virtualization manager") is configured to: 
receive configuration control signaling (see [0060]; "Re/Configure partition" command that initializes and configures or reconfigures a partition; examiner articulates that receiving "Re/Configure partition" command corresponds to receiving configuration control signaling) and an image of a reconfigurable module (RM) (see [0062]; "Save partition context to memory" command that permits the context of a partition during runtime to be stored to a memory, such as the memory 407, permitting the use of a hardware accelerator implemented by one partition to be migrated or shared between more than one virtual machine; also see [0050]; virtualization manager 306 maintains, in its internal memory, the context of the accelerator for each of the virtual machines... The context of an accelerator corresponds to the information needed to resume the working state of the accelerator, including the bit file for configuring the partition, any defined input parameters of the accelerator or operation modes for the given virtual machine, etc.; the examiner articulates that receiving "Save partition context to memory" command corresponds to receiving an image of a reconfigurable module) via the external control interface (see [0049]; the hypervisor 212 and/or one or more of the virtual machines is configured to control the virtualization manager 306 to dynamically reconfigure one or more of the partitions 304 in order to adapt its hardware design to the needs of one or more of the virtual machines; also see [0053]-[0065]; the MCU 402 is for example capable of receiving at least some of the following commands from the hypervisor 212: "Re/Configure partition" command,… and "Save partition context to memory" command; examiner articulates that since the solid link 409 and/or system bus 502 connects the FPGA virtualization manager 306 to the hypervisor 212 of the external node 202, it is obvious that the commands/ data received are via this link/ bus), and 
perform, based on the configuration control signaling, configuration or reconfiguration of the RM in the reconfigurable partition selected from the reconfigurable partition (also see [0055] in view of Fig.4A: 402 and 409; The MCU 402 (within FPGA virtualization manager 306) is a processing device that implements control functions, for example for enabling partitions to be initialized, configured or reconfigured, time-shared, migrated, etc... the MCU 402 is capable of communication with the hypervisor 212 of the compute node 202, and in particular with an FPGA virtual manager backend module 408 of the hypervisor 212, via a link 409).
Pinto does not disclose an Internet content adaptation protocol (ICAP) port connected to the reconfigurable partition; wherein the PRC is configured to: perform, based on the configuration control signaling and via the ICAP port, configuration or reconfiguration of the RM in the reconfigurable partition selected from the reconfigurable partition; wherein the hardware accelerator resources of the edge cloud architecture are configured to implement a physical layer of a virtual base station of a radio access network.
Wang discloses an Internet content adaptation protocol (ICAP) port connected to the reconfigurable partition (see section II. "System Architecture" on page 112; the target platform is a three-dimensional dynamically partially reconfigurable system (3DPRS). The system consists n layers, and each layer except the bottom layer has m reconfigurable columns. The bottom layer of the system consists a microprocessor, a reconfiguration controller, memory, and the system bus...The reconfiguration controller uses Internet Content Adaptation Protocol to configure each task into the corresponding columns); and
wherein the PRC is configured to: perform, based on the configuration control signaling and via the ICAP port, configuration or reconfiguration of the RM in the reconfigurable partition selected from the reconfigurable partition (see section II. "System Architecture" on page 112; the target platform is a three-dimensional dynamically partially reconfigurable system (3DPRS). The system consists n layers, and each layer except the bottom layer has m reconfigurable columns. The bottom layer of the system consists a microprocessor, a reconfiguration controller, memory, and the system bus...The reconfiguration controller uses Internet Content Adaptation Protocol to configure each task into the corresponding columns).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wang with Pinto so that an ICAP port connects to the reconfigurable partition, wherein the PRC is configured to: perform, based on the configuration control signaling and via the ICAP port, configuration or reconfiguration of the RM in the reconfigurable partition selected from the reconfigurable partition.
One of ordinary skill in the art would have been motivated to be able to configure each task into the corresponding columns (Wang, page 112: see last 2 lines on left column).
Pinto (modified by Wang) does not disclose wherein the hardware accelerator resources of the edge cloud architecture are configured to implement a physical layer of a virtual base station of a radio access network.
Cotanis discloses wherein the hardware accelerator resources of the cloud architecture are configured to implement a physical layer of a virtual base station of a radio access network (see [1019] in view of [1034] and [1057]; virtual BBUs (e.g., 111, 112, and 113) can be virtual machines configured to implement base station functionalities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cotanis with Pinto and Wang so that the hardware accelerator resources of the edge cloud architecture are configured to implement a physical layer of a virtual base station of a radio access network.
One of ordinary skill in the art would have been motivated to optimize and/or improve the network performance for the newly defined topology (Cotanis: see [1024]).

Regarding claim 2, Pinto (modified by Wang and Cotanis) discloses the apparatus of claim 1, as set forth above. Pinto further teaches wherein the hardware accelerator resources comprise a plurality of reconfigurable partitions (see [0045]; the FPGA device 301 comprises a dynamically reconfigurable portion 302... divided into three partitions; also see [0046]; N dynamically reconfigurable partitions 304 of the circuit 301 implement hardware accelerators ACC #1 to ACC #N respectively; also see Fig.5B:304) and each of the plurality of reconfigurable partitions has a separate external data interface (see Fig.5B:512 "DATA BUS"; also see [0079]; the interface module 505 (of the FPGA device 301) comprises, for each partition 304 of the dynamically reconfigurable portion 302 of the FPGA device 301, an interface circuit 510 comprising a data bus 512 and a control bus 514).

Regarding claim 3, Pinto (modified by Wang and Cotanis) discloses the apparatus of claim 1, as set forth above. Pinto further teaches wherein the hardware accelerator resources are hardware resources based on a field programmable gate array (FPGA) (see [0045]; the FPGA device 301 comprises a dynamically reconfigurable portion 302... divided into three partitions; also see [0046]; N dynamically reconfigurable partitions implement hardware accelerators ACC #1 to ACC #N respectively; also see Fig.5B:304).

Regarding claim 4, Pinto (modified by Wang and Cotanis) discloses the apparatus of claim 1, as set forth above. Cotanis further teaches wherein the configuration control signaling is generated based on at least one of the following: information on resource occupation of the RM, and information on power consumption of a hardware accelerator (see [1022]-[1023]; the cloud network optimization module 101 can be configured to monitor the wireless network 102 and collect or receive power indications, link connection information, throughput indication, configuration parameters and/or Key Performance Indicators (KPIs) from the wireless network 102… cloud network optimization module 101 can receive indications of a load on and/or a current available processing power at each virtual BBU 111-113… The cloud network optimization module 101 can then be configured to determine how to establish or adjust the mapping of the virtual baseband units (BBUs) and the remote radio heads (RRHs); as the wireless network traffic load and/or distribution changes, the cloud network optimization module 101 can, dynamically and in real-time in response to the changes of the wireless network traffic load and/or distribution, and reconfigure the topology of the wireless network provider system 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cotanis with Pinto and Wang so that the configuration control signaling is generated based on at least one of the following: information on resource occupation of the RM, and information on power consumption of a hardware accelerator.
One of ordinary skill in the art would have been motivated to optimize and/or improve the network performance for the newly defined topology (Cotanis: see [1024]).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Palermo et al. (US 20180246768 A1) discloses mobile edge compute dynamic acceleration assignment.
Ashrafiet al. (US 20180343567 A1) discloses virtualization and slicing process under software control within a cloud radio access network (C-RAN).
Goldhamer et al. (WO 2017037687 A1) teaches that hardware accelerators can be located in RAN, at the edge of the core network or access network, or in the cloud.
Non-patent Literature to Wu et al., “Cloud Radio Access Network (C-RAN): A Primer”, IEEE Network, January/February 2015.
Non-patent Literature to Tong et al., “A Hierarchical Edge Cloud Architecture for Mobile Computing”, IEEE INFOCOM 2016.
Non-patent Literature to Checko et al., "Cloud RAN for Mobile Networks—A Technology Overview", IEEE Communications Surveys & Tutorials ( Volume: 17, Issue: 1), DOI: 10.1109/COMST.2014.2355255, Page(s) 405 – 426, 12 September 2014.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453